       Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 1 of 29



                      U.S. District Court
            Western District of Missouri (Springfield)
 CRIMINAL DOCKET FOR CASE #: 6:20−mj−02047−DPR All Defendants

Case title: USA v. Behm                                    Date Filed: 08/25/2020

Assigned to: Magistrate Judge
David P. Rush

Defendant (1)
Dale Behm                         represented by Ann M. Koszuth
                                                 Federal Public Defender's Office − Springfield
                                                 901 St. Louis Street
                                                 Suite 801
                                                 Springfield, MO 65806
                                                 417/873−9022
                                                 Fax: 417/873−9038
                                                 Email: ann_koszuth@fd.org
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED
                                                 Designation: Public Defender or Community
                                                 Defender Appointment
                                                 Bar Status: Active

Pending Counts                                   Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                       Disposition
18:3583.F



Plaintiff
USA                                       represented by

       Case 6:20-mj-02047-DPR Document 7-1 Filed 08/25/20 Page 1 of 29
                                                                                                  1
      Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 2 of 29


                                                               Randall D. Eggert
                                                               U. S. Attorney's Office
                                                               901 St. Louis Street
                                                               Suite 500
                                                               Springfield, MO 65806
                                                               417/831−4406
                                                               Fax: 417/831−0078
                                                               Email: randy.eggert@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Assistant US Attorney
                                                               Bar Status: Active
Email All Attorneys
Email All Attorneys and Additional Recipients

Date Filed     # Page Docket Text
08/25/2020     1         RULE 5 Charging Documents as to Dale Behm (1). (Berziel, Karla) (Entered:
                         08/25/2020)
08/25/2020     2         Minute Entry for proceedings held before Magistrate Judge David P. Rush:
                         INITIAL APPEARANCE in Rule 5(c)(3) Proceedings as to Dale Behm held on
                         8/25/2020. Time in court: 1:35 p.m. to 1:38 p.m. To order a transcript of this
                         hearing please contact Karla Berziel, 417−865−3869. DEFENDANT ON BOND.
                         (Berziel, Karla) (Entered: 08/25/2020)
08/25/2020     3         WAIVER of Rule 5(c)(3) Hearings by Dale Behm. (Berziel, Karla) (Entered:
                         08/25/2020)
08/25/2020     4         ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Dale Behm.
                         (Berziel, Karla) (Entered: 08/25/2020)
08/25/2020     5         APPEARANCE BOND ENTERED as to Dale Behm. (Berziel, Karla) (Entered:
                         08/25/2020)
08/25/2020     6         ORDER setting conditions of release as to Dale Behm. Defendant released on a
                         personal recognizance bond. (Berziel, Karla) (Entered: 08/25/2020)




      Case 6:20-mj-02047-DPR Document 7-1 Filed 08/25/20 Page 2 of 29
                                                                                                          2
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 3 of 29




Case
 Case6:20-mj-02047-DPR
      6:20-mj-02047-DPR Document
                         Document7-1 Filed08/25/20
                                  1 Filed  08/25/20 Page
                                                     Page13ofof19
                                                                29
                                                                     3
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 4 of 29




Case
 Case6:20-mj-02047-DPR
      6:20-mj-02047-DPR Document
                         Document7-1 Filed08/25/20
                                  1 Filed  08/25/20 Page
                                                     Page24ofof19
                                                                29
                                                                     4
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 5 of 29




Case
 Case6:20-mj-02047-DPR
      6:20-mj-02047-DPR Document
                         Document7-1 Filed08/25/20
                                  1 Filed  08/25/20 Page
                                                     Page35ofof19
                                                                29
                                                                     5
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 6 of 29




Case
 Case6:20-mj-02047-DPR
      6:20-mj-02047-DPR Document
                         Document7-1 Filed08/25/20
                                  1 Filed  08/25/20 Page
                                                     Page46ofof19
                                                                29
                                                                     6
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 7 of 29




Case
 Case6:20-mj-02047-DPR
      6:20-mj-02047-DPR Document
                         Document7-1 Filed08/25/20
                                  1 Filed  08/25/20 Page
                                                     Page57ofof19
                                                                29
                                                                     7
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 8 of 29




Case
 Case6:20-mj-02047-DPR
      6:20-mj-02047-DPR Document
                         Document7-1 Filed08/25/20
                                  1 Filed  08/25/20 Page
                                                     Page68ofof19
                                                                29
                                                                     8
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 9 of 29




Case
 Case6:20-mj-02047-DPR
      6:20-mj-02047-DPR Document
                         Document7-1 Filed08/25/20
                                  1 Filed  08/25/20 Page
                                                     Page79ofof19
                                                                29
                                                                     9
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 10 of 29




Case
 Case6:20-mj-02047-DPR
       6:20-mj-02047-DPR Document
                          Document7-1 Filed 08/25/20
                                   1 Filed  08/25/20 Page
                                                     Page 810ofof1929
                                                                        10
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 11 of 29




Case
 Case6:20-mj-02047-DPR
       6:20-mj-02047-DPR Document
                          Document7-1 Filed 08/25/20
                                   1 Filed  08/25/20 Page
                                                     Page 911ofof1929
                                                                        11
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 12 of 29




Case
 Case6:20-mj-02047-DPR
      6:20-mj-02047-DPR Document
                         Document7-1 Filed08/25/20
                                  1 Filed  08/25/20 Page
                                                     Page10
                                                          12ofof19
                                                                 29
                                                                      12
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 13 of 29




Case
 Case6:20-mj-02047-DPR
      6:20-mj-02047-DPR Document
                         Document7-1 Filed08/25/20
                                  1 Filed  08/25/20 Page
                                                     Page11
                                                          13ofof19
                                                                 29
                                                                      13
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 14 of 29




Case
 Case6:20-mj-02047-DPR
      6:20-mj-02047-DPR Document
                         Document7-1 Filed08/25/20
                                  1 Filed  08/25/20 Page
                                                     Page12
                                                          14ofof19
                                                                 29
                                                                      14
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 15 of 29




Case
 Case6:20-mj-02047-DPR
      6:20-mj-02047-DPR Document
                         Document7-1 Filed08/25/20
                                  1 Filed  08/25/20 Page
                                                     Page13
                                                          15ofof19
                                                                 29
                                                                      15
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 16 of 29




Case
 Case6:20-mj-02047-DPR
      6:20-mj-02047-DPR Document
                         Document7-1 Filed08/25/20
                                  1 Filed  08/25/20 Page
                                                     Page14
                                                          16ofof19
                                                                 29
                                                                      16
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 17 of 29




Case
 Case6:20-mj-02047-DPR
      6:20-mj-02047-DPR Document
                         Document7-1 Filed08/25/20
                                  1 Filed  08/25/20 Page
                                                     Page15
                                                          17ofof19
                                                                 29
                                                                      17
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 18 of 29




Case
 Case6:20-mj-02047-DPR
      6:20-mj-02047-DPR Document
                         Document7-1 Filed08/25/20
                                  1 Filed  08/25/20 Page
                                                     Page16
                                                          18ofof19
                                                                 29
                                                                      18
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 19 of 29




Case
 Case6:20-mj-02047-DPR
      6:20-mj-02047-DPR Document
                         Document7-1 Filed08/25/20
                                  1 Filed  08/25/20 Page
                                                     Page17
                                                          19ofof19
                                                                 29
                                                                      19
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 20 of 29




Case
 Case6:20-mj-02047-DPR
      6:20-mj-02047-DPR Document
                         Document7-1 Filed08/25/20
                                  1 Filed  08/25/20 Page
                                                     Page18
                                                          20ofof19
                                                                 29
                                                                      20
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 21 of 29




Case
 Case6:20-mj-02047-DPR
      6:20-mj-02047-DPR Document
                         Document7-1 Filed08/25/20
                                  1 Filed  08/25/20 Page
                                                     Page19
                                                          21ofof19
                                                                 29
                                                                      21
       Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 22 of 29




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

                                   MINUTE SHEET

UNITED STATES OF AMERICA                             Date: August 25, 2020

vs.                                                  Case No.: 20-mj-2047DPR

DALE BEHM


Honorable David P. Rush, presiding at Springfield, Missouri

Nature of Hearing: Rule 5(c)(3) Out – Initial Appearance

Time Commenced: 1:35 p.m.                                     Time Terminated: 1:38 p.m.


                                    APPEARANCES

Plaintiff:   Randy Eggert, AUSA
Defendant:   Ann Koszuth, FPD
USPPTS:      Sarah Carlstrom


Proceedings: Parties appear as indicated above. Defendant appears in person.

              FPD’s appointed for this district only. Government does not move for
              detention. Defendant advised of rights and questioned as to completion of
              the waiver of Rule 40 hearings. Defendant waives the right to an identity
              hearing and a detention hearing in this district. Defendant reserves the
              right to a preliminary and detention hearing in the charging district.
              Defendant ordered to be released on bond and to report by video on
              September 2, 2020 at 10:30 a.m. in the Northern District of California.
              Defendant has read and agrees to abide by the Appearance Bond and Order
              Setting Conditions of Release.

             Defendant on bond.


Courtroom Deputy/ERO: Karla Berziel




         Case
       Case   6:20-mj-02047-DPRDocument
            6:20-mj-02047-DPR   Document7-12 Filed
                                             Filed 08/25/20
                                                   08/25/20 Page
                                                            Page 22
                                                                 1 ofof129
                                                                                           22
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 23 of 29




Case 6:20-mj-02047-DPR
  Case 6:20-mj-02047-DPRDocument
                         Document7-13 Filed
                                      Filed 08/25/20
                                            08/25/20 Page
                                                     Page 23
                                                          1 ofof129
                                                                      23
         Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 24 of 29




                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION


UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff              )
                                                     )
                    v.                               )
                                                     )    Criminal Action
DALE BEHM,                                           )    No. 20-mj-2047DPR
                                                     )
                              Defendant.             )



                              ORDER APPOINTING COUNSEL

        The above-named defendant having appeared before the United States Magistrate Judge on

the 25th day of August, 2020, the United States Magistrate Judge finds that defendant not having

waived counsel, it is

          ORDERED that the Federal Public Defenders' Office for the Western District of Missouri

be, and it is hereby, appointed to represent the defendant before the United States Magistrate Judge

in this district.



                                                  /s/ David P. Rush
                                              DAVID P. RUSH
                                              United States Magistrate Judge

Date:    August 25, 2020




         Case 6:20-mj-02047-DPR
           Case 6:20-mj-02047-DPRDocument
                                  Document7-14 Filed
                                               Filed 08/25/20
                                                     08/25/20 Page
                                                              Page 24
                                                                   1 ofof129
                                                                                                       24
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 25 of 29




Case 6:20-mj-02047-DPR
  Case 6:20-mj-02047-DPRDocument
                         Document7-15 Filed
                                      Filed 08/25/20
                                            08/25/20 Page
                                                     Page 25
                                                          1 ofof229
                                                                      25
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 26 of 29




Case 6:20-mj-02047-DPR
  Case 6:20-mj-02047-DPRDocument
                         Document7-15 Filed
                                      Filed 08/25/20
                                            08/25/20 Page
                                                     Page 26
                                                          2 ofof229
                                                                      26
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 27 of 29




Case 6:20-mj-02047-DPR
  Case 6:20-mj-02047-DPRDocument
                         Document7-16 Filed
                                      Filed 08/25/20
                                            08/25/20 Page
                                                     Page 27
                                                          1 ofof329
                                                                      27
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 28 of 29




Case 6:20-mj-02047-DPR
  Case 6:20-mj-02047-DPRDocument
                         Document7-16 Filed
                                      Filed 08/25/20
                                            08/25/20 Page
                                                     Page 28
                                                          2 ofof329
                                                                      28
Case 3:20-cr-00321-EMC Document 11 Filed 08/28/20 Page 29 of 29




Case 6:20-mj-02047-DPR
  Case 6:20-mj-02047-DPRDocument
                         Document7-16 Filed
                                      Filed 08/25/20
                                            08/25/20 Page
                                                     Page 29
                                                          3 ofof329
                                                                      29
